Citation Nr: 1129700	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  08-31 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a respiratory disability, to include as due to exposure to asbestos.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The Veteran served on active duty from January 1952 to December 1955.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2007 by a Department of Veterans Affairs (VA) Regional Office (RO).    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his currently diagnosed asbestosis is related to exposure to asbestos during his period of service.  Service personnel records (SPRs) associated with the claims file revealed that the Veteran had active service in the Navy aboard the U.S.S. Shields as an instrument man and a fire control technician striker (FTSN).  The RO conceded in-service exposure to asbestos.  See October 2007 rating decision. 

Post-service private medical records dated from April 1992 to October 2006 showed that the Veteran has been variously diagnosed with asbestosis, asbestos-related pleural disease, and recurrent left pneumothorax.  In particular, the Veteran underwent a private medical evaluation in April 1996 for possible asbestos-related disease.  The physician noted that the Veteran had quit smoking cigarettes in February 1982 after having smoked for 35 years for an estimated 35 pack/year history.  Regarding the Veteran's occupational exposure to asbestos, he denied any pre-service asbestos exposure in his jobs as a clerk, machine helper, and general laborer.  He reported working as a gunfighter control technician during service and being constantly around steam pipes covered with asbestos, but he stated that he was uncertain as to whether he received any asbestos exposure.  The Veteran also maintained that he had worked as an electrician's helper and crane operator for 35 years post-service, during which time he was exposed to asbestos without wearing any respiratory protective equipment.  The private physician diagnosed the Veteran with asbestosis and asbestos-related pleural disease based on his occupational exposure history and chest x-ray abnormalities.  

In light of the Veteran's contention that his respiratory disability is due to exposure to asbestos in service, the RO should provide the Veteran with complete notification pursuant to the Veterans Claims Assistance Act of the information and evidence needed to substantiate a claim for service connection that is specific to asbestos exposure.  See VBA Adjudication Manual, M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(h) (outlining the requirements related to the development of service connection claims for disabilities resulting from exposure to asbestos). 
  
VA also has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this case, although the Veteran was uncertain as to whether he received asbestos exposure during service, the RO has conceded that he was exposed to asbestos in service based on his military duties.  It remains unclear whether the April 1996 private physician considered the Veteran's conceded exposure to asbestos in service in rendering his assessment of asbestosis due to occupational exposure to asbestos.  Therefore, in order to fully and fairly assess the claim for service connection, the RO should schedule the Veteran for a VA examination to determine the nature and etiology of all of his currently diagnosed respiratory disabilities and their relationship to service, if any.

Evidence in the claims file also revealed that the Veteran receives Social Security Disability benefits.  Thus, the AMC should also contact the Social Security Administration (SSA) and/or other appropriate Federal agency and request a complete copy of any and all adjudications and the records underlying the adjudications for Social Security Disability benefits.  If no such records exist, information to that effect should be included in the claims file.
 
Additionally, VA is required to make reasonable efforts to help the Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); see also, Bell v. Derwinski, 2 Vet. App. 611 (1992).  In this case, the Veteran does not receive medical care through VA.  Therefore, he should be contacted and asked to identify any and all non-VA sources of treatment for his claimed respiratory disability.  The Board also notes that the Veteran executed a records release form dated March 2007 in which he identified private providers with records pertinent to his claim.  To date, it is unclear from the record the extent to which these records have been obtained.  On remand, therefore, the AMC should request private treatment records from the providers listed on the Veteran's March 2007 records release form.  All efforts to obtain these records should be fully documented in the claims file.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any and all non-VA sources of treatment for his respiratory disabilities, including but not limited asbestosis, since his discharge from active service in December 1955 that are not already of record.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, including but not limited to any and all records from J. Franklin, M.D., B. Forrester, M.D., W. Weaver, M.D., and E. Ferguson, M.D.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

Send a duty-to-inform notice to the Veteran pursuant to the Veterans Claims Assistance Act of the information and evidence needed to substantiate the claim of entitlement to service connection for a respiratory disability on both a direct basis and as secondary to exposure to asbestos.  See VBA Adjudication Manual, M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(h) (outlining the requirements related to the development of service connection claims for disabilities resulting from exposure to asbestos). 
  
2.  Request private treatment records from the providers listed on the Veteran's March 2007 records release form.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

3.  Contact the Social Security Administration and/or other appropriate Federal agency and request a complete copy of any and all adjudications and the records underlying the adjudications for Social Security Disability benefits.  If no such records exist, information to that effect should be included in the claims file and the Veteran should be notified as such.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

4.  After all of the above development is completed, the Veteran should be afforded a VA examination to assess the nature and etiology of any currently diagnosed respiratory disabilities and their relationship to service, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any testing should also be conducted at that time if deemed necessary by the examiner and the results of any testing done should be included with the findings from the VA examination. 

In particular, the examiner is asked to express an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran's currently diagnosed respiratory disabilities, including but not limited to asbestosis, asbestos-related pleural disease, and recurrent left pneumothorax, (or any other respiratory disability found on examination) are at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's period of active service, to include the conceded in-service asbestos exposure.  The examiner should consider the Veteran's report of continuity of symptoms since discharge from service, if any, in reaching this conclusion.  The examiner should also explain the significance, if any, of the Veteran's post-service occupational asbestos exposure and his long-standing smoking history.  Please note: the examiner is asked to provide an opinion for each respiratory disability of record (or found on examination) and must provide a complete rationale for any stated opinion.

5.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner.  

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
D. TRASKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



